Citation Nr: 1736506	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-33 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

2.  Entitlement to an initial disability rating in excess of 10 percent for generalized anxiety disorder.

3.  Entitlement to an initial compensable disability rating for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from July 2002 and July 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

The issues of entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder and an initial compensable rating for migraine headaches are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is against finding that the Veteran currently has PFB.


CONCLUSION OF LAW

Service connection for PFB is not warranted.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a June 2010 pre-discharge notice, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  It is not alleged that notice was less than adequate.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records (STRs) have been secured.  The Veteran was afforded a VA examination (fee basis) in August 2010.  The examination report reflects that the examiner recorded the Veteran's current complaints, conducted an appropriate examination, and rendered an appropriate diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records that could be obtained to substantiate the appeal.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

STRs show the Veteran was evaluated for PFB in April 2004 and PFB was diagnosed; he was given a "no shave" protocol.  A June 2004 STR shows he presented at an inservice medical facility for renewal of the "no shave" profile.  His history of not shaving due to PFB was noted.  He reported that he had not applied any topical creams or shaved every 3 days; and he used an electric razor versus disposable as the disposables hurt his face and increased the bumps.  The diagnosis was ongoing PFB.  In March 2005 he was seen in service with complaints of "shave bumps" for the past month.  It was noted that he had previously been on "Phase II" treatment for PFB.  The assessment was moderate PFB.  His treatment plan included "Phase I" no shave protocol.  In June 2006 the Veteran again sought treatment for PFB.  A skin evaluation at that time revealed ingrown hairs with pustules in the chin and mandible left and right.  The diagnosis was PFB.  His June 2010 medical history and assessment for purpose of separation from service, do not specifically note the presence of PFB in service.  On his medical history report he indicated that he did not have skin diseases.  

In August 2010, within a month of his discharge from service, the Veteran underwent a VA examination.  At that time he reported having PFB, which had existed for 8 years.  He stated that PFB was located in the beard region of his anterior neck.  He reported itching of his face due to the PFB.  He described the symptoms as occurring constantly.  The examiner noted there was no exudation, ulcer formation, shedding and/or crusting.  The Veteran reported that he had not undergone any treatment over the past 12 months.  He had not used UVB [ultraviolet B light], intensive light therapy, PUVA [plus ultraviolet light of A wavelength] or electron beam therapy for his PFB.  The examiner noted that the Veteran was wearing a full beard and denied the presence of "shaving bumps" at that time.  The Veteran further reported that he did not experience any overall functional impairment from the claimed disorder.  Following examination, the examiner concluded there was no diagnosis of PFB because there was no pathology to render a diagnosis of the claimed disorder.  

The Veteran noted in his December 2012 Substantive Appeal regarding PFB that he has the condition and he has a beard.  He stated that he did not want the beard, but he also does not want a bumpy, painful, irritated face.

On review, it is undisputed that the Veteran had a diagnosis of and was treated for PFB in service and was placed on a shaving profile.  There are, however, no postservice treatment records of any complaints, findings, treatment, or diagnosis of PFB. 

On examination of the Veteran in August 2010, the examiner noted he had a full beard over his face without the presence of shaving bumps.  There was also no exudation, ulcer formation, shedding or crusting.  The examiner noted that there was no pathology to render a diagnosis of PFB.  

The Board acknowledges that the Veteran was treated for PFB during military service, and has considered his contention that he has PFB since service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, the specific issue in this case, the diagnosis of a skin disorder, PFB, falls outside the realm of common knowledge of a lay person.  While the Veteran can competently report his symptoms, any opinion regarding whether his skin symptoms are a diagnosed condition such as PFB requires medical expertise and the Veteran has not demonstrated that he has such.  See Jandreau, 492 F. 3d at 1376.  The Board also notes that during the VA examination in August 2010, there was no finding of PFB on physical examination, or in any other records during the appeal period.  Significantly, the Veteran himself has reported he does not have any PFB symptoms since he now wears a beard and does not shave.  

Based on the competent evidence of record, the Board finds that service connection for PFB is not warranted.  The record does not indicate that the Veteran has a current diagnosis of PFB, or demonstrates that PFB has existed at any time since the filing of the claim.  Absent a showing of a current disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the criteria for establishing service connection for PFB have not been met.  38 C.F.R. § 3.303.
ORDER

Service connection for PFB is denied.


REMAND

Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the matters of entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder and an initial compensable rating for migraine headaches.

The Veteran essentially asserts that his service-connected generalized anxiety disorder and migraine headaches have worsened since the last VA examination in July 2010 (for mental health assessment) and August 2010 (for migraine headaches). 

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  A new examination, however, is appropriate when there is an assertion/indication of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's representative points out, in an August 2017 Brief, that the Veteran's service-connected disabilities of general anxiety disorder and migraine headaches are worse than when they were originally rated and that the available evidence is too old to adequately evaluate the state of the disabilities.  He notes that the July 2010 examination for generalized anxiety disorder is over 83 months old and the August 2010 examination for migraine headaches is over 84 months old.  

In light of the statements in the record indicating that the Veteran's disabilities are more severe, and mindful that the examinations are approximately 7 years old, another examination must be afforded to accurately assess the current level of his generalized anxiety disorder and migraine headaches.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer, 10 Vet. App. at 403.

In addition, outstanding VA treatment records must be obtained for the Veteran's generalized anxiety disorder and migraine headaches.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current symptoms and severity of his service-connected generalized anxiety disorder.  The examiner must obtain a complete, pertinent history from the Veteran and review the entire record in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  The examiner must also provide an assessment of the Veteran's functional limitations due to his generalized anxiety disorder, as it may relate to his social and occupational impairment.

All opinions expressed should be accompanied by supporting rationale. 

3.  Schedule the Veteran for a VA examination with an appropriate examiner to assess the current symptoms and severity of his service-connected migraine headaches.  The examiner must obtain a complete, pertinent history from the Veteran and review the entire record in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  The examiner must also provide an assessment of the Veteran's functional limitations due to his migraine headaches, as they may relate to his social and occupational impairment.

All opinions expressed should be accompanied by supporting rationale. 

4.  After any other appropriate development has been completed, the issues on appeal should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal issues must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


